Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “beyond the predetermined position” it is unclear as to the direction of measurement to meet or exceed “beyond”. Is it lateral? Longitudinal? For this exam, longitudinally along the path was considered.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9-11, 14-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by EP3514031B1 Suzuki.
As to claims 1 and 11, Suzuki discloses a vehicle [#1] configured to assist parking [#100] at a predetermined position [turning position] by generating a path to the predetermined position [0027 “In a process of generating the parking route, for example, the route of a curve from the parking start position to a turning position (position at which turn for parking is performed) and the route of a curve from the turning position to the target parking frame are calculated”] and changing, based on the path, at least a vehicle wheel angle of a steered wheel, the vehicle comprising [Fig. 2, #601]: 
at least one steered wheel [0016, 0019, #1 disclosed is a steering control and a picture of a conventional car. It is inherent that the steering control disclosed controls a disclosed wheel on the conventional car disclosed.]; 
at least one driven wheel [0019 #602 0011 #1 disclosed is an engine control, speed control and a conventional car. It is inherent that the speed control, engine control, drive controls the drive to a disclosed wheel on the conventional car disclosed.]; 
a power unit configured to provide a driving force to the driven wheel [0019 engine control ECU inherently controls an engine/”power unit”]; and 
an operation device configured to receive at least an operation of changing power of the power unit [#60 controls the drive control which includes engine control], 
wherein before the predetermined position [turning position] on the path [parking route], the vehicle wheel angle of the steered wheel is changed based on the path [0026, 0027], and 
wherein if the vehicle travels beyond the predetermined position [turning position] of the path [parking route], the vehicle wheel angle of the steered wheel is changed to allow the vehicle to advance in a tangential direction of the predetermined position of the path [0029-0041 the steering is controlled to bring the path to the route more aggressively the closer to the parking position.].
As to claims 4 and 14, Suzuki discloses wherein the power unit comprises at least one of an internal combustion engine and an electric motor [0011 engine control controls an engine].
As to claims 5 and 15, Suzuki discloses further comprising: an electric power steering configured to change the vehicle wheel angle of the steered wheel [0011, 0028].
As to claims 7 and 17, Suzuki discloses further comprising: a processor [#50, #503, Fig. 2], wherein the processor is configured to generate the path [#50, #503, Fig. 2, 0027].
As to claims 9 and 19, Suzuki discloses further comprising: a camera [#11] configured to capture an image of an outside [0013]; and a display circuit configured to display a second image corresponding to a first image captured by the camera [0024], wherein the display circuit is configured to overlap and display the predetermined position on the second image [0024, 0025].
As to claims 10 and 20, Suzuki discloses further comprising: an input circuit, wherein the input circuit is configured to receive an input for the predetermined position [0025 the selection of the parking space is an input for the turning position.].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 6, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Matsuda US 2005/0104378 A1.
As to claims 2 and 12, Suzuki does not explicitly disclose the wheels being both turning and driven. This is a well-known vehicle configuration. Matsuda discloses wherein the steered wheel and the driven wheel are the same [Matsuda: Fig. 1 #1L and #1R the vehicle is all wheel drive and the front wheels turn.]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Suzuki to have the steering and drive configuration of Matsuda as it merely involves using a known device in a known way with predictable results for the benefit of operating in the environment of an all-wheel drive vehicle.
As to claims 3 and 13, Suzuki does not explicitly disclose brakes, but brakes and controlling them is well known. Matsuda discloses wherein at least one of the steered wheel and the driven wheel comprises a braking mechanism [Matsuda: Fig. 1, #37FL, #37FR, #37RL, #37RR, 0030], and wherein the operation device is configured to receive an operation of changing a braking force of the braking mechanism [Matsuda: 0030]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Suzuki to have the brake configuration and brake controls of Matsuda as it merely involves using a known device in a known way with predictable results for the benefit of operating in the environment of an all-wheel drive vehicle.  
As to claims 6 and 16, Suzuki does not explicitly disclose the vehicle drive and steering wheels being two wheels. This is a conventional well known vehicle configuration though, Matsuda discloses wherein the at least one steered wheel comprises two vehicle wheels, and wherein the at least one driven wheel includes two vehicle wheels [Matsuda: Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Suzuki to have the steering and drive configuration of Matsuda as it merely involves using a known device in a known way with predictable results for the benefit of operating in the environment of an all-wheel drive vehicle.
Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
As to claims 8 and 18, Suzuki discloses the parking in a cycle (Fig. 5). The cycle running for an additional time would be an obvious duplication of steps as it just repeats the parking cycle at some time after the first parking cycle.  It is an obvious duplication of steps of Suzuki wherein the processor is configured to generate a next path after the vehicle is stopped. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Suzuki to run another cycle as it is merely operating a known method in a known way with predictable results for the benefit of allowing the vehicle to park more than once. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2018/0105166 A1 a parking assistance system (PAS) and a method for controlling the same. The PAS according to the present disclosure includes a state sensing unit that senses a state of a vehicle including speed information and gear information of the vehicle, an obstacle sensing unit that photographs a forward, backward, or lateral side image of the vehicle and senses an obstacle present on a front, rear, or lateral side of the vehicle, and a control unit that calculates a parking trajectory based on information about the sensed state and obstacle of the vehicle, and displays the photographed forward or backward image including the calculated parking trajectory based on the sensed gear information of the vehicle, when a speed of the vehicle is less than a preset threshold value.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665